        Case 1:21-cv-00380-WMS Document 1-1 Filed 03/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,

                                      Plaintiff,

$153,115 UNITED STATES CURRENCY,
                                      Defendant


                               ARREST WARRANT IN REM

TO:    UNITED STATES MARSHALS SERVICE FOR THE WESTERN DISTRICT OF
       NEW YORK AND/OR ANY OTHER DULY AUTHORIZED LAW
       ENFORCEMENT OFFICER:

      WHEREAS, a Verified Complaint of Forfeiture has been filed on
_____________________ in the United States District Court for the Western District of New
York, by James P. Kennedy, Jr., United States Attorney, on behalf of the United States of
America, plaintiff, alleging that the defendant property is subject to seizure and forfeiture to
the United States pursuant to Title 21, United States Code, Section 881(a)(6).

      YOU ARE, THEREFORE, HEREBY COMMANDED to arrest and seize the
defendant property, and use discretion and whatever means appropriate to protect and
maintain said defendant property; and

        YOU ARE FURTHER COMMANDED to provide notice of this action to all persons
thought to have an interest in or claim against the defendant property, and that you promptly,
after execution of this process, file the same in this Court with your return thereon.

        All persons asserting an interest in the defendant property and who have received
direct notice of the forfeiture action must file a verified claim with the Clerk of this Court
pursuant to Rule G(5) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions, thirty-five (35) days after the notice is sent; or if notice was published but
direct notice was not sent to the claimant or the claimant=s attorney, a claim must be filed no
later than thirty (30) days after final publication of newspaper notice or legal notice or no later
than sixty (60) days after the first day of publication on an official internet government
forfeiture site; or within the time that the Court allows, provided any request for an extension
of time from the Court is made prior to the expiration of time which the person must file
such verified claim. In addition, any person having filed such a claim shall also serve and
file an answer to the complaint or a motion under Rule 12 of the Federal Rules of Civil
Procedure within twenty-one (21) days after filing the claim, and any person having timely
filed such claim and answer must appear before this Court, at 2 Niagara Square, Buffalo,
New York on ____________________ or ( ) on a date to be determined by the Court.

              SEE REVERSE SIDE FOR ADDITIONAL INFORMATION
        Case 1:21-cv-00380-WMS Document 1-1 Filed 03/11/21 Page 2 of 2




        Supplemental Rule G(5) provides in pertinent part: AThe claim must: (A) identify the
specific property claimed; (B) identify the claimant and state the claimant=s interest in the
property; (C) be signed by the claimant under penalty of perjury; and (D) be served on the
government attorney designated under Rule G(4)(a)(ii)(C) or (b)(ii)(D).

       All persons asserting an interest in the defendant property are required to file a claim
in the Clerk's Office and to answer the complaint within the times above fixed: otherwise,
judgment by default will be filed for the relief demanded in the complaint.

       Claims and Answers are to be filed with the Clerk, United States District Court for the
Western District of New York, 2 Niagara Square, Buffalo, New York 14202, with a copy
thereof sent to Assistant United States Attorney Mary Clare Kane, 138 Delaware Avenue,
Buffalo, New York 14202.

      This warrant is issued pursuant to Rule G(3) of the Supplementary Rules for
Admiralty or Maritime Claims and Asset Forfeiture Actions of the Federal Rules of Civil
Procedure.



   WITNESS THE HONORABLE                          UNITED STATES DISTRICT JUDGE
                                                  AT 2 NIAGARA SQUARE
                                                  BUFFALO, NEW YORK 14202
   DATE                                           CLERK


                                                  (BY) DEPUTY CLERK




                           Returnable      75       days after issue

                              U.S. Marshals Service’s Return


   DISTRICT                                  DATE RECEIVED             DATE EXECUTED



   U.S. MARSHAL                              (BY) DEPUTY MARSHAL
